DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejections set forth below will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 14, 2022 has been entered.
 	Claims 1-3, 6-9, 11-17, 19, 21-24, and 31 are pending. Claims 1-3, 6, 7, 9, and 31 are under examination. Claims 8, 11-17, 19, and 21-24 remain withdrawn from consideration as being drawn to a non-elected invention or species. 

Response to Arguments
3.	Applicant’s arguments filed on February 14, 2022 have been fully considered.  
	Priority
	Applicant argues that the claims under examination have an effective filing date of September 30, 2009, which is the filing date of Provisional Application 61/277,876.
	This argument was not persuasive. As discussed in the Final Rejection mailed on September 13, 2021, the ‘876 provisional application does not provide support for the subject matter of the claims under examination. Applicant’s arguments of February 14, 2022 do not point to any specific deficiencies in the discussion set forth in the Final Rejection of September 13, 2021 and merely state that the claims under examination are entitled to the filing date of the ‘876 application. The argument remains unpersuasive for the reasons set forth previously. 
Objection to the Specification 
Applicant’s arguments do not explicitly address the objection. It has been withdrawn as being obviated by the amendments to the specification.
Objections to claim 1
Applicant argues that the objections should be withdrawn in view of the claim amendments (Remarks, page 12).
This argument was persuasive. The objections have been withdrawn. 
Rejection of claims 1, 7, and 9 under 35 U.S.C. 103 as being unpatentable over Dhallan in view of Li
	The rejection has been modified slightly to also include new claim 31.
	Applicant’s arguments apply to the modified rejection. These arguments have been fully considered, but they were not persuasive for the following reasons. 
	Argument:
	Applicant first notes that the Applicant does not agree with the Office’s interpretation of Dhallan and its use in the rejection, particularly in light of the discussion in the decision in IPR2019-0120101201 (Remarks, page 13). 
	Response:
	In response, as discussed previously, the ‘201 IPR proceeding has been reviewed, but the position of the Office in the instant case is not inconsistent with the decision in the ‘201 IPR. As discussed in the Final Rejection of September 13, 2021, the discussion in the ‘201 IPR does not address Example 13 in Dhallan, where the reference discloses successful amplification of cell-free DNA derived from a maternal plasma sample (see, e.g., pp. 109-117, esp. paras. 1788-1792, 1799-1801, 1947-1958, and 2128-2145) and goes on to teach that SNPs amplified from such a sample may be used to detect aneuploidy (see, e.g., p. 117). The ‘201 IPR also does not address paras. 387-394 of Dhallan, which describes how to practice the method with samples for which genotype information is not known in advance. Further, as discussed in the Final Rejection of September 13, 2021, since the instant claims are much broader than the issues addressed in the ‘201 IPR at least because the instant claims do not require use of a SNP genotyping array, it does not necessarily follow that Dhallan fails to provide a reasonable expectation of success for the method recited in the instant claims.
	Argument:
	Applicant next presents arguments concerning the Advisory action mailed on January 20, 2022 (Remarks, pages 14-15). Here, Applicant argues that Example 13 of Dhallan does not, in fact, disclose the claimed method because that example “does not determine aneuploidy nor does it describe how to do so without prior knowledge of fetal genotypes” (Remarks, page 14). And, more specifically, Applicant argues on page 14 of the Remarks that the discussion of para. 2149 in the Advisory action is incorrect because that paragraph only states that the expected ratios of heterozygous SNPs, and not their identity (i.e., genotype), may be unknown. Applicant further argues on pages 14-15 that Dhallan only describes methods in which parental alleles are known and points to paras. 1783 and 2198 of the reference to support this argument.
	Response:
	These arguments have been fully considered, but they were not persuasive to overcome the rejection citing Dhallan and Li. First, as noted previously in the Advisory action mailed on January 20, 2022, Example 13 in Dhallan is not alleged to disclose the method of claim 1 and is only discussed to rebut Applicant’s previously presented arguments concerning Dhallan’s teachings with respect to amplifying cell-free DNA from a maternal blood sample and also enrichment. Second, Example 13 does relate to aneuploidy detection (see, e.g., paras. 2145-2148). Third, although para. 2149 of Dhallan discusses expected allele ratios, which appears to indicate prior knowledge of fetal genotypes, neither Example 13 nor Dhallan as a whole is limited to methods practiced using prior knowledge of fetal genotypes. As also discussed previously, paras. 387-394 of Dhallan describe analysis that occurs in the absence of prior genotype information. As stated in para. 387, “It is not necessary to genotype the maternal template DNA prior to analysis of the template DNA containing both maternal and fetal template DNA.” Thus, it is clear that Dhallan also contemplates analysis (i.e., aneuploidy detection as intended when the method disclosed in Example 14 is applied in a “real-world” setting) in the absence of prior knowledge of fetal genotypes.
	Argument:
Applicant’s remaining arguments beginning at the bottom of page 15 of the Remarks and extending through the first paragraph on page 26 have been presented previously either prior to the Final Rejection mailed on September 13, 2021 or prior to the Advisory action mailed on January 20, 2022.
Response:
These arguments have been reconsidered, but they remain unpersuasive for the reasons set forth previously in the Final Rejection mailed on September 13, 2021 and the Advisory action of January 20, 2022
Since Applicant’s arguments were not persuasive, the rejection has been maintained with modifications to address new claim 31. 
Rejections of claims 2, 3, and 6 under 35 U.S.C. 103 citing Dhallan and Li as the primary combination of references
Applicant first argues that the rejections should be withdrawn because the secondary references cited in the rejections do not remedy the deficiencies in the primary combination of references (Remarks, page 26). 
This argument was not persuasive because the primary combination of references is not deficient for the reasons set forth above. 
Applicant also presents additional arguments concerning the Huang reference cited in the rejection of claim 2 (Remarks, pages 26-27). 
These arguments were presented in the response preceding the Advisory action mailed on January 20, 2022. The arguments have been reconsidered, but they remain unpersuasive for the reasons set forth in the Advisory action mailed on January 20, 2022.
Lastly, Applicant presents new arguments concerning the rejection of claim and the Huang reference on page 15 of the Remarks. Here, Applicant argues that there is no motivation to combine Huang and Dhallan because Dhallan only “briefly mentions MALDI-TOF mass spectrometry hybridization and MassExtend as methods for determining the sequence of a nucleic acid at paragraph [0208]” and neither reference teaches or suggests that the bias correction discussed in Huang could be used with the MassExtend method of Dhallan. Applicant also notes that simply calling a genotype correctly as disclosed in Huang is insufficient for aneuploidy detection as intended by Dhallan since aneuploidy detection additionally requires accurate relative quantification of alleles.
These arguments have been fully considered, but they were not persuasive. Although Dhallan’s teachings concerning MALDI-TOF and MassExtend are not extensive, the reference does still teach that they are suitable methods for sequence determination. Accordingly, the ordinary artisan would have been motivated to apply the teachings of Huang concerning bias correction, recognizing that accuracy of the genotype call is critical to the success of the method. Also, as discussed in the Advisory action mailed on January 20, 2022, Applicant’s arguments fail to account for the skill level of the ordinary artisan. In this case, the ordinary artisan typically holds a graduate degree in biological sciences or a related field and has years of work experience. Therefore, the ordinary artisan is capable of making inferences and conducting experimentation without the need for extensive guidance. Accordingly, in the absence of evidence other than attorney arguments, it is reasonable to conclude that the ordinary artisan using the MALDI-TOF or MassExtend for the quantification step would have also recognized that bias should be corrected and would have had a reasonable expectation of success in doing so in view of the guidance provided in Huang.
Since Applicant’s arguments were not persuasive, the rejections have been maintained. 

Priority
4.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the following prior-filed application provisional applications fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application: (1) 61/395,850; (2) 61/337,931; and (3) 61/277,876. 
The ‘850 provisional application fails to provide support at least because it fails to describe amplifying at least 100 loci on one or more chromosomes or chromosome segments of interest and one or more chromosomes or chromosome segments expected to be disomic in the mother as recited in independent claim 1. 
The ‘931 provisional application fails to provide support at least because it fails to describe at least the following elements in independent claim 1: (i) amplifying at least 100 loci on one or more chromosomes or chromosome segments of interest and one or more chromosomes or chromosome segments expected to be disomic in the mother; and (ii) estimating the amount of fetal DNA in the extracted biological sample using the quantity of DNA for each allele at each of a plurality of SNP loci and expected quantities for different fetal fractions. 
The ‘876 provisional application fails to provide support at least because it fails to describe at least the following elements in independent claim 1: (i) amplifying at least 100 loci on one or more chromosomes or chromosome segments of interest and one or more chromosomes or chromosome segments expected to be disomic in the mother; (ii) preferentially enriching for fetal cell-free DNA in the extracted biological sample; and (iii) estimating the amount of fetal DNA in the extracted biological sample using the quantity of DNA for each allele at each of a plurality of SNP loci and expected quantities for different fetal fractions. 
 Accordingly, the instant claims 1-3, 6, 7, 9, and 31 have an effective filing date of September 30, 2010.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1, 7, 9, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Dhallan (US 2004/0137470 A1; cited previously) in view of Li et al. (Clinical Chemistry 2004; 50: 1002-1011; cited previously).
These claims are drawn to a method for determining the probability of trisomy at a chromosome or chromosome segment of interest in the genome of a fetus. The method comprises the following steps: (i) amplifying at least 100 loci in a sample comprising cell-free DNA obtained from maternal blood, serum, or plasma, wherein a fetal fraction of cell-free DNA derived from maternal blood, serum, or plasma has been preferentially enriched; (ii) determining the amount of DNA for a plurality of amplified loci; (iii) measuring the amount of each allele at a plurality of amplified SNP loci expected to be disomic in the mother and the fetus and which include loci for which the fetus has an allele not present in the mother; (iv) estimating the amount of fetal DNA in the maternal blood, serum, or plasma; and (v) determining the probability of trisomy using the results obtained in (ii) and (iv). 
Regarding claims 1 and 7, Dhallan teaches a method for detecting trisomy at a chromosome or chromosome segment of interest (see, for example, Example 14 on pages 117-122, especially paras. 2152-2158 for a general description). Dhallan teaches that the method of Example 14 can be practiced using cell-free fetal DNA from a sample of maternal plasma, serum, or blood sample (para. 169; see also paras. 2152-2158) and comprises using the measured amounts of a plurality of different amplified loci on two different chromosomes to detect trisomy (see paras. 2152-2158). One of the chromosomes, chromosome 21, is the chromosome of interest, and the other is expected to be disomic (paras. 2152-2158 and 2222). In the method of Dhallan, at least 100 different SNP loci are amplified (Example 14, paras. 2170-2181 and 2222, where the individual amplification reactions are disclosed), and the quantity of each allele at each locus is determined (paras. 2155-2158, paras. 2203-2222, and Table XX on page 122). The quantities at each chromosome are then aggregated to obtain a single value for each chromosome (paras. 2155-2156; see also para. 2220 and Table XX on p. 122). The measured values for each chromosome are then compared with the value expected based on the amount of child DNA in the sample, with a measured value that is higher than the expected value being indicative of trisomy (see, for example, paras. 2207-2211). Dhallan further discloses the confidence values for the detection (para. 2211). In doing so, Dhallan determines the probability of trisomy of the chromosome of interest. 
Further regarding claim 1, the SNP loci analyzed in the method of Dhallan are located on the chromosome of interest (chromosome 21) and also a chromosome expected to be disomic in the mother and fetus (chromosome 13) (para. 2222). The SNP loci also comprise an allele present in the fetus but not the mother (paras. 2152 and 2195-2198, where Dhallan teaches analysis of SNP loci that are heterozygous in the fetus and homozygous in the mother; see also paras. 387-394). 
Further regarding claim 1, Dhallan also teaches that the SNP loci may be selected without prior knowledge of the fetal genotype (paras. 387-394)
Regarding claim 9, Dhallan teaches that the chromosome of interest may be chromosome 13, 18, 21, X or Y (paras. 2155-2158; see also para. 136).
Dhallan is not anticipatory because the reference fails to teach all of the elements of claim 1, from which claims 7 and 9 depend. More specifically, since Example 14 of Dhallan is conducted using known amounts of child and not fetal DNA, the reference does not contain an actual reduction to practice concerning estimating the amount of fetal DNA in a maternal blood, plasma, or serum sample using the measured amounts of the SNP loci and the expected quantity for each SNP allele for different fetal fractions. This is required by independent claim 1. Dhallan also fails to teach the enrichment step required by independent claim 1 as well as the requirement in new claim 31 for amplification of at least 1000 loci.
Prior to the effective filing date of the claimed invention, though, it would have been prima facie obvious for the ordinary artisan to estimate the amount of fetal DNA in the maternal sample using the measured amounts of the SNP loci and the expected quantity for each SNP allele for different fetal fractions and use this value in combination with the measured amounts of each allele at each locus to determine the probability of trisomy when applying the method disclosed in Example 14 of Dhallan to cell-free DNA contained in blood, serum, or plasma samples obtained from pregnant women for trisomy testing (i.e., when using the method for prenatal diagnosis as intended by Dhallan). The ordinary artisan would have recognized that these steps would be required to practice the method with samples for prenatal diagnosis since the amount of fetal DNA in the maternal sample determines the expected amounts of the loci to which the measured amounts of the loci are compared (see paras. 2207-2220 of Dhallan).
It also would have been prima facie obvious to further include a step of preferentially enriching fetal cell-free DNA in the maternal blood, serum, or plasma sample prior to conducting the amplification step when practicing the method suggested by Dhallan. Li provides motivation to do so by teaching that such an enrichment step can improve the ability to detect genetic differences between the mother and fetus (see, e.g., the abstract; page 1003, column 1; and page 1010, column 2). Li also provides a reasonable expectation of success by describing how to conduct the suggested preferential enrichment step (pages 1003-1004).  
Lastly, further regarding new claim 31, it also would have been prima facie obvious to amplify at least 1000 different target loci when practicing the method suggested by Dhallan in view of Li. Dhallan provides motivation to amplify any desired number of loci by teaching in Example 14 that the disclosed method may be used to amplify any desired number of loci (para. 2222). As well, in related Example 12, Dhallan provides additional motivation by describing use of a multiplex method to “overcome the limit of a low number of genomes, which is often seen with fetal DNA obtained from the plasma of a pregnant female” (para. 1160). In this example, Dhallan goes on to teach that more than 10,000 loci may be amplified (para. 1165). Therefore, the ordinary artisan would have been motivated amplify more loci (e.g., a number of loci within the range recited in new claim 31) to overcome the limitations presented by the limited quantity of fetal nucleic acid in the “real-world” samples intended for use with the Dhallan method. The ordinary artisan would have had a reasonable expectation of success in view of the guidance throughout Dhallan concerning amplification of target SNP loci.
In view of the foregoing, the methods of claims 1, 7, 9, and 31 are prima facie obvious. 

8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dhallan (US 2004/0137470 A1; cited previously) in view of Li et al. (Clinical Chemistry 2004; 50: 1002-1011; cited previously) and further in view of Lo et al. (US 2009/0029377 A1; cited previously).
	As discussed above, the teachings of Dhallan in view of Li render obvious the methods of claims 1, 7, 9, and 31.
	These references do not teach that size exclusion is used for preferential enrichment, but Lo teaches that fetal DNA in maternal plasma samples can be enriched using, for example, gel electrophoresis, size-exclusion columns, or a microfluidic device (see, e.g., paras. 72 and 77). 
	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to conduct the preferential enrichment step suggested by Li using either the disclosed gel electrophoresis method or the size-exclusion columns disclosed in Lo. As discussed in MPEP 2144.06 and 2144.07, respectively, it is prima facie obvious in the absence of unexpected results to substitute art-recognized equivalents or to select a known material or method based on its suitability for the intended purpose. In this case, the teachings of Lo cited above indicate that size-exclusion columns are an art-recognized equivalent of the gel electrophoresis disclosed in Li and suitable for preferentially enriching cell-free fetal DNA present in a maternal plasma sample. Also, no evidence of unexpected results with respect to the use of a size-exclusion method for preferential enrichment has been presented. This is sufficient to establish a prima facie case of obviousness for the method of claim 6.

9.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dhallan (US 2004/0137470 A1; cited previously) in view of Li et al. (Clinical Chemistry 2004; 50: 1002-1011; cited previously) and further in view of Huang et al. (Genetics in Medicine 2006; 8: 728-734; cited previously).
As discussed above, the teachings of Dhallan in view of Li render obvious the methods of claims 1, 7, 9, and 31.
Dhallan does not teach or suggest accounting for bias in the amplification and/or quantitation step as required by claim 2, and Li does not remedy this deficiency. 
Huang, however, describes a method for using SNPs to detect trisomy 21 that includes mass spectrometric detection and a bias correction step (see, e.g., pages 729-731). 
Prior to the effective filing date of the claimed invention, it would have been prima facie obvious for the ordinary artisan to include a bias correction step as described by Huang when practicing the embodiment suggested by Dhallan in view of Li in which mass spectrometry is used for SNP genotyping (see, e.g., para. 208 of Dhallan). Huang provides motivation to do so by teaching that the disclosed bias correction step improves accuracy (page 731) and also provides a reasonable expectation of success by describing the bias correction step in detail (page 731). Thus, the method of claim 2 is prima facie obvious.

10.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dhallan (US 2004/0137470 A1; cited previously) in view of Li et al. (Clinical Chemistry 2004; 50: 1002-1011; cited previously) and further in view of Frudakis et al. (US 2004/0229231 A1; cited previously).
As discussed above, the teachings of Dhallan in view of Li render obvious the methods of claims 1, 7, 9, and 31.
Dhallan does not teach or suggest using a maximum likelihood estimate to determine the probability of trisomy at the chromosome or chromosome segment of interest as required by claim 3, and Li does not remedy this deficiency. 
The teachings of Frudakis, though, indicate that a maximum likelihood estimate is suitable for this purpose (paras. 173 and 176). More specifically, the teachings of Frudakis indicate that a maximum likelihood estimate can be used to obtain a probability of an event given a circumstance (i.e., the probability of trisomy given the measured genetic data determined by the method of Dhallan) since said probability is a function of the frequency of the circumstance given the event (i.e., the frequency of trisomy when a particular result for the genetic analysis is obtained) and the frequency of the event itself (i.e., the frequency of trisomy in general).
Prior to the effective filing date of the claimed invention, it would have been prima facie obvious for the ordinary artisan practicing the method suggested by Dhallan in view of Li to use a maximum likelihood estimate to determine the probability of trisomy at the chromosome of interest. As discussed in MPEP 2144.07, it is prima facie obvious to select a known material or method based on its suitability for the intended purpose in the absence of unexpected results. In this case, the teachings of Frudakis indicate that a maximum likelihood estimate is suitable for the intended purpose, and no evidence of unexpected results has been presented. Therefore, the ordinary artisan would have chosen this known method with a reasonable expectation of success. Thus, the method of claim 3 is prima facie obvious. 
Conclusion
11.	No claims are currently allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571) 272-8291.  The examiner can normally be reached on 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637